DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 5/3/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections over Miyata et al. in prior office action due to the amendments.
Examiner withdraws all rejections of claims 1-8, and 10-38 over Ichinosawa et al. in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 4-7, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinosawa (JP2001313149, Machine translation) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578) and Duan (CN10631692, Machine translation)
	Regarding Claim 1-3, Ichinosawa et al. teaches the following compound used for OLEDs [0009]:
In the following compound X is phenyl, and Ar1 is the carbazole of formula II on the left, the resulting compound is on the right [0015-0017]

    PNG
    media_image1.png
    182
    341
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    162
    353
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


	Ichinosawa et al. is silent on pyrimidine groups of formula 1, and chemical formula 2
	Chen et al. teaches aryl cycles such as benzene, pyridine, pyrimidine, and triazine can achieve lower-lying LUMO and HOMO energy levels by introducing one or more nitrogen atoms into the cycle, and the incorporation of the Nitrogen units into the molecule provide good electron injection and hole blocking abilities, and high electron mobility, useful on OLEDs, and proving higher efficiencies [page 9568, left of the page and Fig. 2]
	Since Ichinosawa et al. is concerned about providing high efficiency [0013] and a compound comprising phenyl groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the phenyl groups of Ichinosawa et al. with the pyrimidine groups of Chen et al. in order to provide an OLED compound with higher efficiencies [page 9568, left of the page and Fig. 2]
Duan et al. teaches a compound for an organic light emitting device [page 1/12, top of page, first paragraph]. The compound listed below are C4, C11, and C13 respectively [page 2/12, and page 4/12]

    PNG
    media_image4.png
    170
    385
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    443
    561
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    332
    433
    media_image6.png
    Greyscale




Duan et al. teaches in the table on the bottom of page 11/12, and top of page 12/12, in regards to example 4, example 11, and example 13 which correspond to C4, C11, and C13, shows that the change from the carbazole to the phenoxazine or acridine type compound resulted in improved driving voltage, current efficiency, and quantum efficiency [See table, page 11/12 and 12/12].
Since Ichinosawa et al. is concerned about providing high efficiency [0013], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the carbazole group of Ichinosawa et al. with the phenoxazine or acridine group of Duran et al. in order to provide improved driving voltage, current efficiency, and quantum efficiency.
Although modified Ichinosawa et al. does not explicitly teaches the claimed compound, modified Ichinosawa et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Ichinosawa et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 4-7, within the combination above, modified Ichinosawa et al. teaches the compounds of claims 4-7 [See rejection of claim 1].
	Regarding Claim 10, within the combination above, modified Ichinosawa et al. teaches  a organic light-emitting diode, comprising: a first electrode; a second electrode facing the first electrode; and an emitting material layer between the first and second electrodes, wherein the emitting material layer comprises an organic compound according to claim 1 [0049-0054]
	Regarding Claim 11, within the combination above, modified Ichinosawa et al. teaches wherein the emitting material layer further includes a first host, wherein the organic compound is used as a first dopant [0049-0054]
	Regarding Claim 12, within the combination above, modified Ichinosawa et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein an energy bandgap between a Highest Occupied Molecular Orbital energy level of the first host and a Highest Occupied Molecular Orbital energy level of the first dopant or an energy bandgap between a Lowest Unoccupied Molecular Orbital energy level of the first host and a Lowest Unoccupied Molecular Orbital energy level of the first dopant is equal to or less than about 0.5 eV.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

	Regarding Claim 13, within the combination above, modified Ichinosawa et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein each of an excited state singlet energy level and an excited state triplet energy level of the first host is higher than an excited state singlet energy level and an excited state triplet energy level of the first dopant, respectively.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

	Regarding Claim 14, within the combination above, modified Ichinosawa et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein an energy bandgap between an excited state single energy level and an excited state triplet energy level of the first dopant is equal to or less than about 0.3 eV.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 15, within the combination above, modified Ichinosawa et al. teaches wherein the emitting material layer further comprises a second dopant [0054].
	Regarding Claim 16, within the combination above, modified Ichinosawa et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein an excited state triplet energy level of the first dopant is lower than an excited state triplet energy level of the first host and an excited state singlet energy level of the first dopant is higher than an excited state singlet energy level of the second dopant.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinosawa (JP2001313149, Machine translation) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578)
	Regarding Claim 9, Ichinosawa et al. teaches the following compound used for OLEDs [0009]:
In the following compound X is phenyl, and Ar1 is the carbazole of formula II on the left, the resulting compound is on the right [0015-0017]

    PNG
    media_image1.png
    182
    341
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    162
    353
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


	Ichinosawa et al. is silent on pyrimidine groups of formula 1, and chemical formula 2
	Chen et al. teaches aryl cycles such as benzene, pyridine, pyrimidine, and triazine can achieve lower-lying LUMO and HOMO energy levels by introducing one or more nitrogen atoms into the cycle, and the incorporation of the Nitrogen units into the molecule provide good electron injection and hole blocking abilities, and high electron mobility, useful on OLEDs, and proving higher efficiencies [page 9568, left of the page and Fig. 2]
	Since Ichinosawa et al. is concerned about providing high efficiency [0013] and a compound comprising phenyl groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the phenyl groups of Ichinosawa et al. with the pyrimidine groups of Chen et al. in order to provide an OLED compound with higher efficiencies [page 9568, left of the page and Fig. 2]
Although modified Ichinosawa et al. does not explicitly teaches the claimed compound, modified Ichinosawa et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Ichinosawa et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claims 17-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinosawa (JP2001313149, Machine translation) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578) and Duan (CN10631692, Machine translation), as applied above in addressing claim 1, in further view of Sato (US Pub No. 2014/0306213)
	Regarding Claim 17, within the combination above, modified Ichinosawa et al. teaches wherein the emitting material layer includes a first emitting material layer between the first and second electrode and between the first electrode and the first emitting material layer or between the first emitting material layer and the second electrode [0055-0056].
	Ichinosawa et al. is silent on a second emitting material layer
	Sato et al. teaches the use of a OLED which comprises a light emitting layer containing a first and second light emitting layer which both have different host materials [0258, 0093].
	Since modified Ichinosawa et al. teaches the use of a OLED with a light emitting layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Ichinosawa et al. in the OLED device of Sato et al as it is merely selection of a conventional OLED device configuration in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 18, within the combination above, modified Ichinosawa et al. teaches wherein the first emitting material layer includes a first host and a first dopant, wherein the first dopant comprises the organic compound [0054]
	Regarding Claim 19,  within the combination above, modified Ichinosawa et al. teaches wherein the second emitting material layer includes a second host and a second dopant [Sato: 0258, 0093]
	Regarding Claim 20, within the combination above, modified Ichinosawa et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein an excited state singlet energy level of the first dopant is higher than an excited state singlet energy level of the second dopant.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

	Regarding Claim 21, within the combination above, modified Ichinosawa et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein each of an excited state singlet energy level and an excited state triplet energy level of the first host is higher than an excited state singlet energy level and an excited state triplet energy level of the first dopant, respectively, and an excited state singlet energy level of the second host is higher than an excited state singlet energy level of the second dopant.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 22, within the combination above, modified Ichinosawa et al. teaches wherein the second emitting material layer is disposed between the first electrode and the first emitting material layer, and further comprising an electron blocking layer disposed between the first electrode and the second emitting material layer [Sato: 0260].
	Regarding Claim 24, within the combination above, modified Ichinosawa et al. teaches wherein the second emitting material layer is disposed between the first emitting material layer and the second electrode, and further comprising a hole blocking layer between the second emitting material layer and the second electrode [Sato: 0260]
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinosawa (JP2001313149, Machine translation) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578) and Duan (CN10631692, Machine translation), and Sato (US Pub No. 2014/0306213) as applied above in addressing claim 22, in further view of Adamovich (US Pub No. 20140374728)
	Regarding Claim 23, within the combination above, modified Ichinosawa et al. teaches is silent on  second host is formed as the same material as the electron blocking layer.
	Adamovich et al. teaches an OLED configuration comprising a host material for the emissive layer is the same as the electron blocking layer [0024].
	Since modified Ichinosawa et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Ichinosawa et al. with the OLED configuration of Adamovich et al. as it merely the selection of a conventional device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinosawa (JP2001313149, Machine translation) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578) and Duan (CN10631692, Machine translation), and Sato  (US Pub No. 2014/0306213) as applied above in addressing claim 22, in further view of Kondakaova (US Pub No. 20100084647)
	Regarding Claim 25, within the combination above, modified Ichinosawa et al. is silent on wherein the second host is formed as the same material as the hole blocking layer.
	Kondakaova et al. teaches an OLED configuration comprising a hole blocking layer and a light emitting layer having the same host [Claim 11].
	Since modified Ichinosawa et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Ichinosawa et al. with the OLED configuration of Kondakaova et al. as it merely the selection of a convention device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinosawa (JP2001313149, Machine translation) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578) and Duan (CN10631692, Machine translation), and Sato  (US Pub No. 2014/0306213) as applied above in addressing claim 22, in further view of Kim (US Pub No. 2015/0034923)
	Regarding Claim 26, within the combination above, modified Ichinosawa et al. is silent on the emitting material layer further comprises a third emitting material layer disposed oppositely to the second emitting material layer with respect to the first emitting material layer.
	Kim et al. teaches an OLED configuration comprising a first, second, and third light emitting layer [0010], each emitting layer comprises a least one host and dopant [0035, 0059, Claim 4].
	Since modified Ichinosawa et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Ichinosawa et al. with the OLED configuration of Kim et al. as it merely the selection of a convention device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 27, within the combination above, modified Ichinosawa et al. teaches wherein the first emitting material layer comprises a first host and a first dopant, wherein the first dopant comprises the organic compound [See rejection above]
	Regarding Claim 28, within the combination above, modified Ichinosawa et al. teaches wherein the second emitting material layer comprise a second host and a second dopant and the third emitting material layer comprises a third host and a third dopant [See rejection above]
	Regarding Claim 29, within the combination above, modified Ichinosawa et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein an excited state singlet energy level of the first dopant is higher than excited state singlet energy levels of the second and third dopants.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 30, within the combination above, modified Ichinosawa et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein each of an excited state singlet energy level and an excited state triplet energy level of the first host is higher than an excited state singlet energy level and an excited state triplet energy level of the first dopant, respectively, an excited state singlet energy level of the second host is higher than an excited state singlet energy level of the second dopant, and an excited state singlet energy level of the third host is higher than an excited state singlet energy level of the third dopant.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 31, within the combination above, modified Ichinosawa et al. teaches wherein the second emitting material layer is disposed between the first electrode and the first emitting material layer and the third emitting material layer is disposed between the first emitting material layer and the second electrode, and further comprising an electron blocking layer [Kim: 130, Fig. 1, 0038] disposed between the first electrode and the second emitting material layer [Kim: See electrode 100, second light emitting layer 230, 0057]
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinosawa (JP2001313149, Machine translation) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578) and Duan (CN10631692, Machine translation), Sato (US Pub No. 2014/0306213), and Kim (US Pub No. 2015/0034923) as applied above in addressing claim 31, in further view of Adamovich (US Pub No. 20140374728)
	Regarding Claim 32, within the combination above, modified Ichinosawa et al. is silent on the second host is formed as the same material as the electron blocking layer.
	Adamovich et al. teaches an OLED configuration comprising a host material for the emissive layer which is the same as the electron blocking layer [0024].
	Since modified Ichinosawa et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Ichinosawa et al. with the OLED configuration of Adamovich et al. as it merely the selection of a conventional device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 33, within the combination above, modified Ichinosawa et al. teaches wherein the second emitting material layer is disposed between the first electrode and the first emitting material layer and the third emitting material layer is disposed between the first emitting material layer and the second  electrode, and further comprising a hole blocking layer [340, Fig. 1, 0066] disposed between the second electrode [380, Fig. 1, 0068] and the third emitting material layer [Kim: See third emitting layer 330, Fig. 1, 0064]
Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinosawa (JP2001313149, Machine translation) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Duan (CN10631692, Machine translation), Sato (US Pub No. 2014/0306213), and Kim (US Pub No. 2015/0034923) as applied above in addressing claim 33, in further view of Kondakaova (US Pub No. 2010/0084647)
	Regarding Claim 34, within the combination above, modified Ichinosawa et al. is silent on wherein the third host is formed as the same material as the hole blocking layer.
	Kondakaova et al. teaches an OLED configuration comprising a hole blocking layer and a light emitting layer having the same host [Claim 11].
	Since modified Ichinosawa et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Ichinosawa et al. with the OLED configuration of Kondakaova et al. as it merely the selection of a conventional device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 35, within the combination above, modified Ichinosawa et al. teaches further comprising an electron blocking layer [Kim: 130, Fig. 1, 0038]] disposed between the first electrode [100, Fig. 1, 0038] and the second emitting material layer [230, Fig. 1, 0057].
Claims 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinosawa (JP2001313149, Machine translation) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Duan (CN10631692, Machine translation), Sato (US Pub No. 2014/0306213), and Kim (US Pub No. 2015/0034923) as applied above in addressing claim 31, in further view of Adamovich (US Pub No. 20140374728)
	Regarding Claim 36, within the combination above, modified Ichinosawa et al. teaches  is silent on wherein the second host is formed as the same material as the electron blocking layer.
	Adamovich et al. teaches an OLED configuration comprising a host material for the emissive layer which is the same as the electron blocking layer [0024].
	Since modified Ichinosawa et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Ichinosawa et al. with the OLED configuration of Adamovich et al. as it merely the selection of a conventional device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 37, within the combination above, modified Ichinosawa et al. teaches an organic light-emitting device, comprising: a substrate [Kim: 50, Fig. 1, 0027]; and an organic light-emitting diode according to claim 10 over the substrate [Kim: Fig. 1]
	Regarding Claim 38, within the combination above, modified Ichinosawa et al. teaches wherein the organic light-emitting device comprises an organic light-emitting display device [Kim: 0005-0006].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, and 10-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding Claim 9, Chen et al. teaches aryl cycles such as benzene, pyridine, pyrimidine, and triazine can achieve lower-lying LUMO and HOMO energy levels by introducing one or more nitrogen atoms into the cycle, and the incorporation of the Nitrogen units into the molecule provide good electron injection and hole blocking abilities, and high electron mobility, useful on OLEDs, and proving higher efficiencies [page 9568, left of the page and Fig. 2]
	Since Ichinosawa et al. is concerned about providing high efficiency [0013] and a compound comprising phenyl groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the phenyl groups of Ichinosawa et al. with the pyrimidine groups of Chen et al. in order to provide an OLED compound with higher efficiencies [page 9568, left of the page and Fig. 2].
	Both Chen et al. and Ichinosawa et al. are concerned about providing higher efficiency OLEDs, and Chen et al. teaches the incorporation of the Nitrogen units into the molecule provide good electron injection and hole blocking abilities, and high electron mobility, useful on OLEDs, and proving higher efficiencies; therefore, it is the view of the examiner that modifying the phenyl linking groups of the compounds of Ichinosawa et al. with additional nitrogen, resulting in a pyrimidine group would result in a compound with good electron injection and hole blocking abilities, and high electron mobility, useful on OLEDs, and proving higher efficiencies [page 9568, left of the page and Fig. 2].
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	The arguments directed towards figure 5 does not correspond to the cited portion of Chen et al. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726